Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Iron Mining Group, Inc., on Form 10-Q for the period endedMarch 31, 2011, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Garrett K. Krause, Principal Financial Officer of Iron Mining Group, Inc., certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period ended March 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period ended March 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Iron Mining Group, Inc. Date: May 23, 2011 By: /s/Garrett K. Krause Name: Garrett K. Krause Title: Principal Financial Officer
